Citation Nr: 1335328	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-23 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative joint disease.

2.  Entitlement to an effective date earlier than December 8, 2008 for the award of service connection for degenerative joint disease of the cervical spine to include on the basis of clear and unmistakable error (CUE) in a November 2009 rating decision. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1985 to December 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah; a November 2009 rating decision issued by the RO in St. Louis, Missouri; and, a March 2011 rating decision issued by the RO in Des Moines, Iowa.  Jurisdiction over the claims file is currently held by the Des Moines RO. 

In an August 2011 letter, the Veteran was placed on a list of people waiting to appear at a hearing before the Board at the Des Moines RO.  He responded in September 2011 with a statement withdrawing the request for a hearing before the Board.  The Board will therefore proceed with a decision in this case in accordance with 38 C.F.R. § 20.704(e) (2013).

The January 2013 statement of the case (SOC) included the issues of entitlement to increased ratings for a panic disorder and essential tremors of the voice, tongue, and upper and lower extremities.  The February 2011 substantive appeal submitted by the Veteran in response to the SOC was specifically limited to the claims for an increased rating for a lumbar spine disability and an earlier effective date for the award of service connection for a cervical spine disability.  Thus, the Veteran did not file a substantive appeal perfecting the claims for increased ratings for a panic disorder and essential tremors.  These issues have not been certified to the Board and the Veteran has not indicated that he wishes to pursue them.  The Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the claims for increased ratings for a panic disorder and essential tremors are not currently before the Board. 

The issue of entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a cervical spine disability was filed on April 25, 2008, within a year from his honorable separation from active duty service on December 31, 2007.

2.  Service connection for degenerative joint disease of the cervical spine was awarded in a rating decision dated November 17, 2009.  An initial 10 percent evaluation was assigned effective December 8, 2008, the date the RO identified as the date of claim. 

3.  Entitlement to service connection for the cervical spine disability arose on April 25, 2008.

4.  The November 2009  rating decision did not consider the correct facts as they were known at the time, did not correctly apply the statutory or regulatory provisions then extant, and the failure to consider the facts and apply the existing laws and regulations effected a result that would have been manifestly different but for the error.


CONCLUSION OF LAW

The November 17, 2009 rating decision contained CUE; but for the error, an effective date of April 25, 2008, but not earlier, was warranted for the grant of service connection for degenerative joint disease of the cervical spine.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.303, 3.400 (2009); 38 C.F.R. § 3.105 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an earlier effective date is warranted for the grant of service connection for degenerative joint disease of the cervical spine, to include on the basis of CUE in the November 2009 RO decision that awarded service connection for the cervical spine disability. The Veteran's contentions are two-fold; first, he argues that a claim for service connection for cervical spine pain was originally submitted in April 2008, eight months earlier than the December 2008 date of claim identified by the RO.  Second, he contends that even if his claim for service connection was submitted on December 8, 2008, it was still received by VA within a year from his date of separation from active service.

Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The Court of Appeals for Veterans Claims (Court) has propounded the following three-pronged test to determine whether CUE is present in a prior determination: (1) Either the correct facts as they were known at the time were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet App. 310, 313- 14 (1992) (en banc). 

The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Veteran first filed a claim for service connection for various disabilities in May 2007, prior to his honorable discharge from active duty service on December 31, 2007.  A cervical spine condition was not included on the VA Form 21-526, "Veteran's Application for Compensation and/or Pension.  On September 23, 2008, an employee from the Pittsburgh RO contacted the Veteran by telephone in response to an inquiry made by the Veteran about a "claim for increase submitted 4/25/08."  The Veteran was informed that VA's database showed that the claim was cancelled.  On October 3, 2008, the Veteran contacted the Milwaukee RO, again inquiring about the April 2008 claim characterized as a "reopened claim."  The Veteran noted that he had been told the claim was cancelled, but was not given a reason why.  On October 22, 2008, the Veteran was called and informed that the claim for an increase was cancelled on May 27, 2008, though there was some question as to the reason for the cancellation and whether an active claim was in process. 

On December 8, 2008, the Veteran's representative, the Vietnam Veterans of America (VVA), submitted several documents on behalf of the Veteran including a statement in support of claim dated April 24, 2008.  The statement included claims for increased ratings and service connection for chronic pain in the cervical spine.  The December 8, 2008 documents were accepted by the Des Moines RO as initiating a claim for service connection for a cervical spine disability.  Service connection for degenerative joint disease of the cervical spine was granted in a rating decision dated November 17, 2009 and an initial 10 percent evaluation was assigned effective December 8, 2008, the date the RO determined the Veteran first filed his claim for service connection.  The award of service connection was based on the provisions of 38 C.F.R. §§ 3.307 and 3.309 and the presumption applicable to arthritis as a chronic disease if it manifests within a year from the date of separation of active duty service.  

The Veteran contends that the November 2009 rating decision contains two instances of CUE.  He argues that his claim for service connection was first submitted to VA on April 25, 2008 and was pending at the time of the November 2009 rating decision.  He also maintains that even if the claim was submitted on December 8, 2008, it was still received by VA within a year from his date of separation from active duty service on December 31, 2007. 

Under the criteria in effect at the time of the November 2009 rating decision, the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110(a)  and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  In the case of a claim for disability compensation based on presumptive service connection, the appropriate effective date of service connection is the date entitlement arose if the claim is received within one year after separation from active duty service, otherwise the date of receipt of the claim, or date entitlement arose, whichever is later.  Where the requirements for service connection are met during service, the effective date will be the day following separation from service if there was continuous active service following the period of service on which the presumption is based and a claim is received within one year after separation from active duty.  38 C.F.R. § 3.400(b)(2)(ii) (2009).  

The Board finds that the November 2009 rating decision contained two instances of CUE.  First, the correct facts were not before the adjudicator as the rating decision misidentified the date the Veteran's claim for entitlement to service connection was received.  Second, the rating decision did not correctly apply the statutory or regulatory provisions then in existence as the applicable provisions of 38 C.F.R. § 3.400 were not utilized.  The failure to correctly consider the facts and apply the existing laws and regulations clearly effected a result that would have been manifestly different but for the error.

The November 2009 rating decision determined that the Veteran's claim for entitlement to service connection was received by the Des Moines RO on December 8, 2008.  The Board finds that the record undebatably establishes that the Veteran filed an earlier claim on April 25, 2008.  In reports of contact dated in September and October 2008, the RO confirmed that the Veteran filed a claim for compensation on April 25, 2008.  The exact nature of the claim was not specified, though it was characterized as both a claim for increase and a reopened claim.  The Veteran was informed that the claim had been cancelled in VA's system in May 2007, but an October 22, 2008 memorandum indicated that there was some question as to whether the claim was still pending.  There was no follow-up and no further action was taken on the claim.  

Among the documents submitted by the Veteran's representative in December 2008 is a statement in support of claim dated on April 24, 2008.  The statement included claims for increased ratings and also clearly initiated a claim for entitlement to service connection for a cervical spine disability.  The Veteran contends that the April 24, 2008 statement submitted by his representative in December 2008 is an exact duplicate of the claim initiated on April 25, 2008.  The Veteran's reports are credible, especially in light of the April 24, 2008 date written on document and VA's concession that a claim for benefits was received on April 25, 2008.  Additionally, while the RO initially reported that the claim was cancelled for an unknown reason, there was some question in October 2008 as to whether the claim was still pending.  The Veteran also clearly indicated an intent to pursue the claim through his status inquiries made in September and October 2008.  The Board therefore finds that the record undebatably establishes that the Veteran's claim for entitlement to service connection for a cervical spine disability was initially received by VA on April 25, 2008 and was still pending at the time of the November 2009 rating decision awarding service connection for  cervical degenerative joint disease.  

The Board also finds that the November 2009 rating decision incorrectly applied the regulatory criteria in effect at the time.  The award of service connection for degenerative joint disease of the cervical spine in the November 2009 rating decision was based on the presumption of service connection for certain chronic diseases, such as arthritis, that manifest within a year from separation from active duty service.  See 38 C.F.R. §§ 3.307, 3.309 (2009).  In determining the proper effective date for the grant of service connection, the November 2009 rating decision did not apply 38 C.F.R. § 3.400(b)(2)(ii) which specifically governs awards based on presumptive service connection.  As noted above, this regulation provides that the appropriate effective date for disability compensation based on presumptive service connection is the date entitlement arose if the claim is received within one year after separation from active duty service.  Id.  As the Veteran's claim was received on April 25, 2008, within one year from his date of honorable discharge on December 31, 2007, the November 2009 rating decision should have assigned an effective date based on the date entitlement to service connection arose. 

In this case, the evidence establishes that entitlement to service connection for a cervical spine disability arose at the time the Veteran submitted his initial claim for service connection, i.e. April 25, 2008.  At that time, the Veteran reported experiencing chronic bone pain in his cervical spine and attached medical evidence from his private physician supporting the claim, including a medical opinion linking the current cervical spine disability to the physical demands of the Veteran's active duty service.  The medical and lay evidence establishes the criteria necessary for service connection and entitlement to service connection for a cervical spine disability arose at the time the April 25, 2008 was received.  

The November 2009 rating decision's failure to apply both the correct facts and the correct regulatory provisions was also undebatably outcome determinative. The Veteran's claim for service connection in April 2008 was submitted within a year from his separation from active duty service in December 31, 2007.  Thus, the effective date for his award should have been based on the date entitlement to presumptive service connection arose in accordance with 38 C.F.R. § 3.400(b)(2)(ii).  As discussed above, the date entitlement to service connection arose in this case was April 25, 2008, the date the claim was received by VA. As the November 1999 rating decision contains CUE in assigning an effective date of December 8, 2008 for the award of service connection, the Board finds that an earlier effective date of April 25, 2008 is warranted for the grant of service connection for degenerative joint disease of the cervical spine.  

Finally, with respect to VA's duties to notify and assist the Veteran in developing his claim, the United States Court of Appeals of the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As to VA's duty to assist, the Veteran asserts that an earlier effective date is warranted based on the findings and conclusions contained in documents dated from prior to the grant of service connection.  VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, regardless of whether the records are in Federal custody.  VA has obtained records of relevant treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Board also notes that the VA's duties are inapplicable to cases involving CUE in prior decisions.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 165 (2001).  


ORDER

There was CUE in the November 17, 2009 rating decision; that decision is amended to the extent that entitlement to an effective date of April 25, 2008, but not earlier, is granted for the award of service connection for degenerative joint disease of the cervical spine.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the Veteran's claim for an increased initial rating for lumbar spine degenerative joint disease.  Specifically, the Veteran should be provided a VA examination to determine the current severity of his service-connected low back disability. 

The Veteran's most recent VA examination of the lumbar spine was conducted in September 2009, more than four years ago.  The record contains medical evidence and statements from the Veteran indicating that his low back condition has worsened since that time.  During an October 2010 private examination, the Veteran manifested absent reflexes and "cogwheeling" during range of motion testing.  In a July 2011 statement, the Veteran also reported experiencing radiating pain to his buttocks, thighs, and feet along with weakened movement, excess fatigue, and noticeable incoordination.  Private treatment records dating from July 2011 also document complaints of radiating pain into the lower extremities.  The September 2009 VA examination did not show any neurological complaints or deficiencies and the record therefore contains evidence that the service-connected disability has increased in severity.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he submit copies of any private treatment records pertaining to his lumbar spine for the period beginning July 25, 2012.  The Veteran should also be provided medical release forms and informed that VA will obtain any identified records on his behalf if properly completed medical releases are returned.

2.  Schedule the Veteran for a VA spine examination to determine the current severity of all manifestations of his service-connected lumbar spine disability.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disabilities have resulted in doctor-prescribed bedrest; if so, the examiner should address the frequency and duration of such bedrest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including neuropathy in the lower extremities due to the service-connected disability.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

3.  Readjudicate the claim on appeal in light of all the evidence of record.  If any benefit remains denied, a supplemental statement of the case should be issued.  Provide a copy to the Veteran and his representative, and afford them a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


